PER CURIAM.
Our only concern on this appeal and cross-appeal is with the father’s contention in his cross-appeal that the trial court, in modifying the visitation portions of the decree, continued, without apparent reason, a provision contained in an earlier "Temporary Order of Visitation” entered by an Idaho court on the stipulation of the parties. The provision about which he complains is that "another adult person shall be present, at the option and choice of the [mother],” during the two days per month father has visitation rights.
The trial court’s modification of the Idaho order extended father’s visitation, without any requirement that another adult person be present, to include one week of the Christmas vacation each year and two weeks during the summers of 1981 and 1982, and for one month each summer thereafter. We find nothing in the record, which explains why the trial court continued the prior requirement of adult supervision of visitation for the two days per month, but no such supervision during the more extended periods of visitation during Christmas vacations and the summers. We discern no reason why that apparent inconsistency is included in the order modifying the visitation rights, and conclude that the requirement of adult supervision contained in paragraph 1. a) should be deleted.
Accordingly, the order modifying the visitation rights is modified by striking from paragraph 1. a) the sentence: "During these monthly visitations another adult person shall be present, at the option and choice of the Plaintiff.”
Affirmed as modified. No costs to either party.